NOT PRECEDENTIAL

                           UNITED STATES COURT OF APPEALS
                                FOR THE THIRD CIRCUIT
                                     ____________

                                        No. 14-2091
                                       ____________

                              MEHMOOD UL-HASSAN SYED,
                                                   Petitioner

                                              v.

                               ATTORNEY GENERAL
                        OF THE UNITED STATES OF AMERICA
                         __________________________________

                             On a Petition For Review of an Order
                             of the Board of Immigration Appeals
                                 (Agency No. A094-879-775)
                             Immigration Judge: Miriam K. Mills
                           __________________________________

                      Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    September 3, 2014

            Before:        AMBRO, SHWARTZ and SLOVITER, Circuit Judges

                              (Opinion filed: September 3, 2014)
                                    _________________

                                        OPINION
                                    _________________


PER CURIAM

       Mehmood Ul-Hassan Syed (“Syed”) petitions for review of the Board of

Immigration Appeals’ final order of removal. For the reasons that follow, we will deny

the petition for review.

       Syed, a native and citizen of Pakistan, entered the United States in 1998 without

inspection by an immigration officer. In January, 2006, a religious worker visa petition
that was filed on his behalf was denied. In November of that same year, removal

proceedings were initiated against him pursuant to Immigration & Nationality Act

(“INA”) § 212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i) (alien present in the United States

without being admitted or paroled). It is undisputed that Syed is removable as charged.1

Syed sought statutory withholding of removal and protection under the Convention

Against Torture, and, on October 5, 2011, he appeared before the Immigration Judge to

testify in support of his claim of political and religious persecution.

         Syed testified that he joined the Pakistan People’s Party (“PPP”) in the 1980’s. He

raised funds for them for about three years, and he worked on a PPP candidate’s election

campaign in 1983. At that time, Pakistan was under martial law, as ordered by then

Prime Minister Zia-ul-Haq, and PPP meetings were held in secret. On September 28,

1983, political opponents threw rocks at Syed and fellow PPP party members; one rock

struck Syed’s head and injured him. He went to a clinic where his head was bandaged,

and he stayed home for a few days to recuperate. When asked if any other incidents had

occurred on account of his political activities, Syed responded that, one day, he and

others were standing in the road holding a pro-Bhutto sign when a military officer waved

at them. Shortly thereafter, the police arrived and took everyone to the police station.

Syed was detained for a few minutes, and warned never to repeat this activity. Syed

further testified that, because of his support for the PPP, he received death threats from

persons supporting or working for the government. During a local election in 1987,

which a PPP candidate won, he received anonymous telephone threats. Syed testified

that things have not improved in Pakistan since the 1980’s; that he comes from the


1
    An additional charge was added at a later date but ultimately not sustained.
                                               2
Punjab province, which is controlled by the rival Pakistan Muslim League (“PML”); and

that the PML knows him and “nobody forgets” anything in Sohawa, the village where he

lived. Syed also testified that he is a Shi’a Muslim and that his entire family is Shi’a, and

that the Shi’a are a persecuted religious minority in Pakistan. In support of his

application, Syed submitted affidavits from his father, wife,2 and other persons; and he

also submitted documentary evidence of conditions in Pakistan, including the State

Department 2010 Human Rights Report, which showed continuing violence and

discrimination against religious minorities in Pakistan.

         At the conclusion of the hearing, the IJ issued an oral decision denying relief. The

IJ found that Syed was not credible. Alternatively, the IJ considered the past harm that

Syed claimed he suffered on account of his political opinion, and found that the incidents

alleged did not rise to the level of persecution. In addition, the country conditions

evidence revealed that the Pakistan People’s Party has been in power since 2008 and that

the party controls key sectors of the national government. Syed offered no country

conditions evidence to support his claim that the Pakistan Muslim League, and not the

PPP, actually controls matters in Punjab. Regarding the issue of corroboration, the IJ

found that Syed failed to explain why his lawful permanent resident sister, who lives in

New York, did not appear on his behalf, given that she arrived from Pakistan five to six

months previously and had knowledge of the threats he claimed to continue to receive.

The IJ also found that Syed had not established that he is a Shi’a Muslim. On his initial

application, he indicated that his wife and children’s ethnicity or tribal group was

“Sunny” (which the IJ assumed meant “Sunni”). He was questioned about this on cross-


2
    Syed’s wife and two children are living in Pakistan.
                                               3
examination and his explanation was that it must have been a typographical error that he

overlooked when he was signing the application. Additionally, although Syed asserted

that his wife and father did not attend mosque because of the violence against Shi’a

Muslims in Pakistan, neither of their affidavits mentioned their religion or harm that they

are facing because of their religion. Last, the IJ found no evidence to support Syed’s

torture claim because it would be his own party, the PPP, that would be required to

acquiesce to such torture.

       Syed appealed to the Board of Immigration Appeals. On April 3, 2014, the Board

dismissed Syed’s appeal. The Board declined to address the adverse credibility

determination, given that the IJ determined in the alternative that Syed had not suffered

harm rising to the level of persecution, and had not established that he would more likely

than not be persecuted or tortured in Pakistan. The Board then agreed with the IJ’s

determination that Syed had not met his burden of proof. Specifically, the Board noted

that the minor injury resulting from the 1983 rock-throwing incident, the brief detention,

and the threats, did not cumulatively amount to past persecution. The Board further

agreed with the IJ that Syed had not shown a likelihood of future persecution or torture.

The Board reiterated the IJ’s findings that the PPP has been in power in Pakistan since

2008, and that Syed offered no support for his claim that the PML, and not the PPP,

actually controls his hometown in Punjab. The Board further noted Syed’s evidence from

family members in Pakistan that supported his claim that he receives threats, but then

also noted that the evidence did not persuasively establish an entitlement to relief

because it did not show that he received any threats after 2007. The Board found the

time period after 2007 to be particularly relevant because the PPP, Syed’s own party,

                                             4
gained power in 2008. In addition, the Board upheld the IJ’s determination that Syed did

not suffer past persecution on account of his Shi’a Muslim religion because he did not

establish that he is, in fact, Shi’a. Specifically, the Board noted that Syed’s first

application indicated that his family members are “Sunny.” Even though his second

application indicated that he and his entire family are Shi’a, the Board disagreed with

Syed’s argument that there was no reason to doubt his religious affiliation, for the reasons

set forth by the IJ, including that while Syed submitted letters from his father and his

wife, the letters did not indicate that they are Shi’a, or that they have faced harm because

of their religion.

       Syed has timely petitioned for review. We have jurisdiction under 8 U.S.C. §

1252(a)(1), (b)(1). Administrative findings of fact are reviewed for substantial evidence.

See Shardar v. Ashcroft, 382 F.3d 318, 323 (3d Cir. 2004). We treat the agency’s

findings of fact as “conclusive unless any reasonable adjudicator would be compelled to

conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); see also Immigration &

Naturalization Serv. v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992). To establish

entitlement to withholding of removal under section 241(b)(3) of the INA, 8 U.S.C. §

1231(b)(3), the applicant must demonstrate a “clear probability” of persecution through

the presentation of evidence that it is more likely than not that he would be subject to

persecution if deported. See Mulanga v. Ashcroft, 349 F.3d 123, 132 (3d Cir. 2003).

This is a more stringent standard than the asylum standard. See Mudric v. Att’y Gen. of




                                               5
U.S., 469 F.3d 94, 102 n.8 (3d Cir. 2006) (citing Janusiak v. Immigration &

Naturalization Serv., 947 F.2d 46, 47 (3d Cir. 1991)).3

       We will deny the petition for review. Substantial evidence supports the agency’s

determination that Syed failed to establish eligibility for statutory withholding of removal

on the basis of his political and religious persecution claims. The agency determined that

what happened to Syed in the 1980’s did not rise to the level of persecution, and the

record does not compel a contrary conclusion. See Kibinda v. Att’y Gen. of U.S., 477
F.3d 113, 119-20 (3d Cir. 2007) (five-day detention resulting in minor injury did not

amount to persecution); Voci v. Gonzales, 409 F.3d 607, 615 (3d Cir. 2005) (single

beating that does not result in serious physical injury does not compel reversal of the

Board’s decision that alien did not suffer past persecution); Li v. Att’y Gen. of U.S., 400
F.3d 157, 164 (3d Cir. 2005) (unfulfilled threats must be highly imminent and menacing

in nature to constitute persecution). Persecution is defined as “threats to life,

confinement, torture, and economic restrictions so severe that they constitute a threat to

life or freedom.” Kibinda, 477 F.3d at 119 (quoting Fatin v. Immigration &

Naturalization Serv., 12 F.3d 1233, 1240 (3d Cir. 1993)). It refers only to “severe”

conduct and “does not encompass all treatment our society regards as unfair, unjust or

even unlawful or unconstitutional.” Id. What allegedly happened to Syed in the 1980’s

was not severe, and, accordingly, the Board’s determination that Syed did not prove past

persecution is supported by substantial evidence.

       Because Syed did not show that he suffered persecution in the past, there is no

presumption that his life or freedom would be threatened in the future. 8 C.F.R. §

3
 Because the Board did not reach the issue of Syed’s credibility in dismissing his appeal,
Syed’s credibility is not now in dispute.
                                           6
1208.16(b)(1)(i). In claiming a well-founded fear of persecution where the presumption

is not in play, Syed must show that he would be individually singled out for persecution

or demonstrate that there is a pattern or practice of persecution of persons similarly

situated to him in Pakistan. See Lie v. Ashcroft, 396 F.3d 530, 536 (3d Cir. 2005). As

with any claim of persecution, the acts constituting persecution must be committed by the

government or forces the government is either unable or unwilling to control. See Garcia

v. Att’y Gen. of U.S., 665 F.3d 496, 505 (3d Cir. 2013). Substantial evidence supports

the agency’s determination that Syed failed to prove that there is a future threat to his life

or freedom. We reject as unpersuasive his argument that the IJ did not consider his

evidence and did not give his affidavits the proper weight. As a general matter, the IJ is

permitted to accord less weight to the affidavits of interested witnesses. See Matter of H-

L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (BIA 2010). In any event, the record shows

that the agency fully considered Syed’s affidavits and news articles. The fact remains

that the PPP, Syed’s own party, has been in power in Pakistan since 2008, and Syed

failed to offer any persuasive evidence to show that the PML, and not the PPP, actually

controls Punjab. Furthermore, his evidence does not show that he received any threats

after 2007. As to the IJ’s finding fault with the fact that Syed’s sister, who lives in New

York, did not appear on his behalf, we note that corroboration may be required when it is

reasonable, as it was here, to expect the applicant to provide it. See Zheng v. Gonzales,

417 F.3d 379, 382 (3d Cir. 2005). In sum, the agency reasonably determined that Syed’s

testimony and documentary evidence does not establish that he will, more likely than not,

be persecuted in Pakistan.



                                              7
       The agency’s conclusion that Syed’s claim of religious persecution failed because

he did not establish that he is a Shi’a Muslim is “conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B);

Elias-Zacarias, 502 U.S. at 481 n.1. We are not compelled to reach a different result,

because Syed’s first application for relief indicates that his family members are “Sunny”

and section 13 of the application, where Syed would have provided his ethnicity or tribal

group, was left blank. His second application indicates that he and his family are “Shi’a,”

but the inconsistency between the two applications goes to the very heart of Syed’s claim.

Cf. 8 U.S.C. § 1158(b)(1)(B)(iii) (under the REAL ID Act, “a trier of fact may base a

credibility determination . . . without regard to whether an inconsistency, inaccuracy, or

falsehood goes to the heart of the applicant’s claim”). Syed testified that there is no

reason to doubt that he is affiliated with the Shi’a sect because “Syed” is a Shi’a name,

but he admitted when testifying that, although most are, not everyone whose name is

“Syed” is a Shi’a. A.R. 298. In addition, the letter from his wife does not indicate that

the family is Shi’a or that Syed or the family are facing harm on account of the family’s

religion. Her affidavit addresses only the issue of political persecution. Ultimately, it is

the applicant’s obligation to prove his claim. 8 C.F.R. § 208.16(b); Mulanga, 349 F.3d

at 133 n.6. Syed sufficiently established his membership in the PPP, but he failed to

prove his religious affiliation.

       Last, to obtain protection under the CAT, the applicant must show that it is “more

likely than not that he or she would be tortured if removed to the proposed country of

removal.” 8 C.F.R. §§ 1208.16(c)(1) and (2). The alleged torture must be “intentionally

inflicted . . . by or at the instigation of or with the consent or acquiescence of a public

                                               8
official or other person acting in an official capacity.” Id. at § 1208.18(a)(1). Although

there is violence and torture in Punjab according to Syed’s country conditions evidence,

“reports of generalized brutality within a country do not necessarily allow an alien to

sustain his/her burden under the Convention Against Torture.” Zubeda v. Ashcroft, 333
F.3d 463, 478 (3d Cir. 2003). The 2010 Department of State Human Rights Report on

Pakistan makes no connection between the reports of torture and the activities of PPP

members. Therefore, substantial evidence supports the agency’s determination that Syed

did not establish that it is more likely than not that he would be tortured by or with the

acquiescence of the Pakistan government.

       For the foregoing reasons, we will deny the petition for review.




                                              9